                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

REBECCA KOWALD, JOANN WINTER,
ROBERT ZEIER, JOHN GRUBER,
WILLIAM CADAWALLER, ROBERT
WENTWORTH, RAYMOND BOYLE,                         Case No. 19-cv-519-jdp
MICHAEL O’GRADY, DAVID THOM,
AND CRYSTAL THOM,

        Plaintiffs,

   v.

COLUMBIA COUNTY, PORTAGE
COMMUNITY SCHOOLS, CITY OF
PORTAGE, VERN GOVE, JOSEPH RUF,
MARK HAZELBAKER, ROGER
BRANDNER, BENJAMIN OETZMAN,
AND CHARLES CHURCH,

        Defendants.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                              01/08/2020
        Peter Oppeneer, Clerk of Court                     Date
